Citation Nr: 0422909	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  01-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel







INTRODUCTION

The veteran served on active duty from October 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the veteran had filed a claim for 
Social Security Disability benefits, and has been awarded 
Social Security Disability benefits.  The RO must contact the 
Social Security Administration and obtain all records related 
to the veteran's Social Security claim.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for Social 
Security benefits including all medical 
records and copies of all decisions or 
adjudications.

2.  Request  the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) to search the records of the 
552nd Maintenance Company (possibly 
attached to the 1st Aviation Brigade) 
from June to August 1971 to see if trucks 
reported sniper fire or other enemy 
activity during runs from Tuy Hoa to Qui 
Nhon to Pleiku and back.

3.  If and only if the RO is able to 
corroborate any of the veteran's claimed 
stressors then the veteran should be 
provided a psychiatric examination.  If 
an examination is ordered, the RO should 
prepare a report detailing the nature of 
any stressor which it has determined is 
corroborated by the record.  This report 
is then to be added to the claims folder.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.

The psychiatric examiner should review 
the record, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has PTSD related to a 
stressor which the RO has identified as 
corroborated.

4.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



